Supreme Court of Florida
                                  ____________

                                  No. SC12-1387
                                  ____________

                          CHARLES H. BURNS, et al.,
                                Petitioner,

                                        vs.

                    PALMS WEST HOSPITAL, etc., et al.,
                             Respondent.

                                  [May 22, 2014]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Fourth

District Court of Appeal in Palms West Hospital Ltd. Partnership v. Burns, 83 So.

3d 785 (Fla. 4th DCA 2011), based on express and direct conflict with Integrated

Health Care Services, Inc. v. Lang-Redway, 840 So. 2d 974 (Fla. 2002), Joseph v.

University Behavioral LLC, 71 So. 3d 913 (Fla. 5th DCA 2011), Fassy v. Crowley,

884 So. 2d 359 (Fla. 2d DCA 2004), Lake Shore Hospital, Inc. v. Clarke, 768 So.

2d 1251 (Fla. 1st DCA 2000), Lynn v. Mount Sinai Medical Center, Inc., 692 So.

2d 1002 (Fla. 3d DCA 1997), and Liles v. P.I.A. Medfield, Inc., 681 So. 2d 711

(Fla. 2d DCA 1995). See art. V, § 3(b)(3), Fla. Const.; Burns v. Palms W. Hosp.,
No. SC12-1387, 2013 WL 6978501 (Fla. order entered June 3, 2013). However,

upon further consideration, we have determined that we should exercise our

discretion to discharge jurisdiction in this cause. Accordingly, we hereby

discharge jurisdiction and dismiss this review proceeding.

      It is so ordered.

POLSTON, C.J., and LEWIS, LABARGA, and PERRY, JJ., concur.
CANADY, J., concurs in result.
QUINCE, J., dissents.
PARIENTE, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District – Case No. 4D10-3629

      (Palm Beach County)

Scott Donaldson of Donaldson & Weston, P.A., Stuart, Florida; Andrew A. Harris
of Burlington & Rockenbach, P.A., West Palm Beach, Florida,

      for Petitioner

Donna M. Krusbe of Billing, Cochran, Lyles, Mauro & Ramsey, P.A., West Palm
Beach, Florida; Mark Hicks and Jedidiah Vander Klok of Hicks, Porter, Ebenfeld
& Stein, P.A., Miami, Florida
      for Respondent




                                       -2-